Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
In this application claims 1-20 filed August 13, 2020 are pending in which claims 1, 13, and 20 are in independent forms.

Information Disclosure Statement
	The Applicants’ Information Disclosure Statement’ filed 8/13/2020 has been received and entered into the record.  Since the Information Disclosure Statement complies with the provisions of MPEP § 609, the references cited therein have been considered by the examiner.  See attached form PTO-1449. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Shankar et al. United States Patent Publication No. 2014/0059094 in view of Donnelly et al.  United State Patent Publication No. 2019/0213268.

As per claim 1:
Shankar et al. teach a method comprising: 
receiving an identifier of a base directory within a file system tree(Par. 17 and 28: (File system tree (Par. 17)) and (Receiving identifier of directory (Par. 28))); 
identifying a plurality of subnodes of the base directory within the file system tree(Par. 17 and 21: (File system tree (Par. 17)) and (The cluster includes may include mater node and one or more worker nodes (subnodes) which are stored in the file system);
hashing an identifier of the respective subnode to generate a hashed value corresponding to a particular MDS(Par. 36).
Shankar et al. do not explicitly disclose for the pinning at least a subset of the subnodes to a plurality of metadata servers (MDSs) by, for each respective subnode of the at least a subset of the subnodes and assigning the particular MDS to store and manage metadata for a subdirectory associated with the respective subnode.  However, Donnelly et al. teach a method,
temporarily pinning at least a subset of the subnodes to a plurality of metadata servers (MDSs) by, for each respective subnode of the at least a subset of the subnodes(See Donnelly et al. Par. 44 Fig. 2: The pinning generates command to assign the subtree (subnodes) to the metadata servers (MDS).  As specified in Fig. 2 the subtree (subnode) 210 is child of subtree 208 and grandchild of the subtree 204); and 
assigning the particular MDS to store and manage metadata for a subdirectory associated with the respective subnode(See Donnelly et al. Par. 30:  The subtree’s metadata is stored as metadata for the node).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Shankar et al. to have the pinning at least a subset of the subnodes to a plurality of metadata servers (MDSs) by, for each respective subnode of the at least a subset of the subnodes and assigning the particular MDS to store and manage metadata for a subdirectory associated with the respective subnode.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Shankar et al. and Donnelly et al. before him/her, to modify the system of Shankar et al. to include the pinning at least a subset of the subnodes to a plurality of metadata servers (MDSs) by, for each respective subnode of the at least a subset of the subnodes and assigning the particular MDS to store and manage metadata for a subdirectory associated with the respective subnode of Donnelly et al., since it is suggested by Donnelly et al. such that, the system includes a metadata server assignment system configured to receive a command to reassign a subtree to a first metadata server. The metadata server assignment system is further configured to remove an assignment of a second metadata server to manage the subtree and create an assignment of the first metadata server to manage the subtree (See Donnelly et al. Par. 2).


As per claim 13 and 20:
Shankar et al. teach a system: 
a processor (Par. 50); and 
a memory storing instructions which, when executed by the processor, cause the processor to(Par. 54-55): 
receive an identifier of a new directory within a file system tree(Par. 13: The host server machine receive the extended attribute to generate the value of the virtual extended attribute that identifies the physical location (e.g., host name, directory name) of the file. The physical location server module can send a response, that includes a host name and a directory name); 
hashing an identifier of the subnode to generate a hashed value corresponding to the particular MDS(Par. 36).
Shankar et al. do not explicitly disclose to perform a probabilistic check to determine whether a subnode corresponding to the new directory should be pinned; and responsive to determining that the subnode should be pinned, temporarily pin the subnode to a particular metadata server (MDS) from among a plurality of MDSs; and assigning the particular MDS to store and manage metadata for the new directory.  However, Donnelly et al. teach a system,
perform a probabilistic check to determine whether a subnode corresponding to the new directory should be pinned(See Donnelly et al. Par. 24: The system utilizes user interface (GUI) to indicate that a subtree should be pinned to a particular MDS) ; and 
responsive to determining that the subnode should be pinned, temporarily pin the subnode to a particular metadata server (MDS) from among a plurality of MDSs(See Donnelly et al. Par. 44 Fig. 2: The pinning generates command to assign the subtree (subnodes) to the metadata servers (MDS).  As specified in Fig. 2 the subtree (subnode) 210 is child of subtree 208 and grandchild of the subtree 204); and 
assigning the particular MDS to store and manage metadata for the new directory(See Donnelly et al. Par. 30:  The subtree’s metadata is stored as metadata for the node).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in Shankar et al. to have to perform a probabilistic check to determine whether a subnode corresponding to the new directory should be pinned; and responsive to determining that the subnode should be pinned, temporarily pin the subnode to a particular metadata server (MDS) from among a plurality of MDSs; and assigning the particular MDS to store and manage metadata for the new directory.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of Shankar et al. and Donnelly et al. before him/her, to modify the system of Shankar et al. to include to perform a probabilistic check to determine whether a subnode corresponding to the new directory should be pinned; and responsive to determining that the subnode should be pinned, temporarily pin the subnode to a particular metadata server (MDS) from among a plurality of MDSs; and assigning the particular MDS to store and manage metadata for the new directory of Donnelly et al., since it is suggested by Donnelly et al. such that, the system includes a metadata server assignment system configured to receive a command to reassign a subtree to a first metadata server. The metadata server assignment system is further configured to remove an assignment of a second metadata server to manage the subtree and create an assignment of the first metadata server to manage the subtree (See Donnelly et al. Par. 2).

Claims 2-6, 12, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Shankar et al. United States Patent Publication No. 2014/0059094 in view of Donnelly et al. United State Patent Publication No. 2019/0213268 as applied to claims 1, 13, and 20 and further in view of CHA et al. United States Patent Publication No. 2010/0161657.

As per claim 2:
Shankar et al. as modified do not explicitly disclose for the particular MDS is temporarily assigned to manage metadata for the subdirectory.  However, CHA et al. teach a method, 
wherein the particular MDS is temporarily assigned to manage metadata for the subdirectory(See CHA et al. Par. 154: The operation manager perform communication with metadata server which is associated with a specific directory and its child directory(subdirectory).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Shankar et al. and Donnelly et al. to have particular MDS is temporarily assigned to manage metadata for the subdirectory.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Shankar et al. and Donnelly et al. and CHA et al. before him/her, to modify the system of combination of Shankar et al. and Donnelly et al. to include the particular MDS is temporarily assigned to manage metadata for the subdirectory of CHA et al., since it is suggested by CHA et al. such that, the system provide a metadata server cluster that includes a plurality of metadata servers for sharing a directory hierarchy that includes a directory hierarchy storage unit storing all directory hierarchies which are stored in the metadata server cluster; a metadata storage unit storing metadata for a data file; and a search unit searching the directory hierarchies and the metadata (See CHA et al. Par. 7).

As per claim 3:
Shankar et al. as modified teach a method, 
wherein the particular MDS ceases to be assigned to store and manage metadata for the subdirectory(See CHA et al. Par. 154: The operation manager perform communication with metadata server which is associated with a specific directory and its child directory(subdirectory) based on one or more of a time constraint and a resource constraint(See Donnelly et al. Par. 36 and 16-17: ( The time constraint are: the pinning operation may be performed for a set period of time such as 1 hours, 12 hours, 1 day, 2 days, or 1 week (Par. 36)). (The resource constraint are: the computing system includes file system tree and metadata servers  (MDSs) and MDS attributes.  The MDS assignment system includes an instruction system in which contains a CPU and a memory. The instruction system is connected to a pinning system and a dynamic balancer (Par. 16-17))) . 

As per claim 4:
Shankar et al. as modified teach a method, 
wherein the resource constraint includes 
(i) removing the assignment of the particular MDS when an amount of available memory for the MDS falls below a predetermined threshold (See Donnelly et al. Par. 3:  The system includes removing an assignment of a second metadata server to manage the subtree and creating an assignment of the first metadata server to manage the subtree, this process would prevent the subtree being manage by another metadata server) and 
(ii) removing the assignment of the particular MDS when a cache of the particular MDS is at least partially cleared (See Donnelly et al. Par. 4:  One or more processors remove assignment to second metadata server to manage the subtree and create an assignment of the first metadata server to manage the subtree. Further, the instructions cause the one or more processors to prevent the subtree from being managed by another metadata server).  

As per claim 5:
Shankar et al. as modified teach a method,
wherein the time constraint includes at least one of 
(i) a predetermined amount of time passing after assigning the particular MDS to store and manage 35Attorney Docket No.: 0816028.00368/20201196 metadata for the subdirectory and (ii) a predetermined amount of time passing after receiving a request for metadata associated with the subdirectory(See Donnelly et al. Par. 32: The subtree may be pinned to MDS for a set period of time (e.g., 1 hour, 12 hours, 1 day, 2 days, or 1 week).  

As per claim 6:
Shankar et al. as modified teach a method, 
wherein the particular MDS ceases to be assigned to store and manage metadata for the subdirectory after receiving a request that identifies(See CHA et al. Par. 154: The operation manager perform communication with metadata server which is associated with a specific directory and its child directory(subdirectory) 
(i) the respective subnode or a parent node of the respective subnode(See Shankar et al. Par. 21: The cluster includes mater node (Parent node) and worker nodes(subnodes) and 
(ii) a different MDS from among the plurality of MDSs(See CHA (Fig.1: Plurality of metadata server devices) and (Par. 11:  First and second metadata server devices)).  

As per claim 12:
Shankar et al. as modified teach a method, 
wherein the plurality of MDSs are implemented as part of a metadata cluster assigned to manage metadata for the file system tree(CHA et al. Par. 8: The distributed storage server include a plurality of metadata server devices).  

As per claim 17:
Shankar et al. as modified teach a system, 
wherein the particular MDS ceases to be assigned to store and manage metadata for the new directory (See CHA et al. Par. 154: The operation manager perform communication with metadata server which is associated with a specific directory and its child directory based on one or more of a time constraint and a resource constraint(See Donnelly et al. Par. 36 and 16-17: ( The time constraint are: the pinning operation may be performed for a set period of time such as 1 hours, 12 hours, 1 day, 2 days, or 1 week (Par. 36)). (The resource constraint are: the computing system includes file system tree and metadata servers  (MDSs) and MDS attributes.  The MDS assignment system includes an instruction system in which contains a CPU and a memory. The instruction system is connected to a pinning system and a dynamic balancer (Par. 16-17))) . 

As per claim 18:
Shankar et al. as modified teach a method, 
wherein the particular MDS ceases to be assigned to store and manage metadata for the new directory after receiving a request that identifies (See CHA et al. Par. 154: The operation manager perform communication with metadata server which is associated with a specific directory and its child directory (subdirectory)
 (i) the subnode corresponding to the new directory or a parent node of the subnode (See Shankar et al. Par. 21: The cluster includes mater node (Parent node) and worker nodes(subnodes) and 
(ii) a different MDS from among the plurality of MDSs(See CHA (Fig.1: Plurality of metadata server devices) and (Par. 11:  First and second metadata server devices)).    

Claims 7-10 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Shankar et al. United States Patent Publication No. 2014/0059094 in view of Donnelly et al. United State Patent Publication No. 2019/0213268 as applied to claims 1, 13, and 20 and further in view of LIN et al. United States Patent Publication No. 2013/0218934.

As per claim 7:
Shankar et al. as modified do not explicitly disclose for the hashing is a consistent hashing operation performed based on a quantity of the plurality of MDSs.  However, LIN et al. teach a method,
wherein the hashing is a consistent hashing operation performed based on a quantity of the plurality of MDSs(LIN et al. Par. 7: Each metadata server (MDS) maintains a global Consistent Hash (CH) Table, which consists of all the MDSs in the system. Each MDS is assigned a unique ID and manages one hash value range (or ID range of hash values) in the global CH Table).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Shankar et al. and Donnelly et al. to have the hashing is a consistent hashing operation performed based on a quantity of the plurality of MDSs.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Shankar et al. and Donnelly et al. and LIN et al. before him/her, to modify the system of combination of Shankar et al. and Donnelly et al. to include the hashing is a consistent hashing operation performed based on a quantity of the plurality of MDSs of LIN et al., since it is suggested by LIN et al. such that, the system  provide a method for distributing directory entries to multiple metadata servers to improve the performance of file creation under a single directory, in a distributed system environment (LIN et al. Par. 6).

As per claim 8:
Shankar et al. as modified teach a method,
wherein the identifier of the respective subnode is a numerical identifier of the respective subnode within the file system tree(LIN et al. Par. 16: The master MDS of a directory includes a directory inode comprising an inode number column of a unique identifier assigned for the directory and for each file in the directory) .  

As per claim 9:
Shankar et al. as modified teach a method, 
wherein the numerical identifier is an inode identifier of the respective subnode within the file system tree (See LIN Par. 21: Directories are distributed to the MDSs based on the hash value of their inode numbers).  

As per claim 10:
Shankar et al. as modified teach a method, 
wherein assigning the particular MDS to store and manage metadata for the subdirectory includes updating directory metadata associated with the subdirectory(LIN et al. Par. 59 and 68). 

As per claim 19: 
Shankar et al. as modified teach a method, 
wherein the hashing is a consistent hashing operation performed based on a quantity of the plurality of MDSs(LIN et al. Par. 7: Each metadata server (MDS) maintains a global Consistent Hash (CH) Table, which consists of all the MDSs in the system. Each MDS is assigned a unique ID and manages one hash value range (or ID range of hash values) in the global CH Table) and 
an inode identifier of the subnode within the file system tree(See LIN Par. 21: Directories are distributed to the MDSs based on the hash value of their inode numbers).  

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Shankar et al. United States Patent Publication No. 2014/0059094 in view of Donnelly et al. United State Patent Publication No. 2019/0213268 as applied to claims 1, 13, and 20 and further in view of Bent et al. United States Patent No. 10,140,304.

As per claim 11:
Shankar et al. as modified do not explicitly disclose for the teach a method, 
further comprising receiving a request including an identifier of the base directory and identifying at least one of (i) a distributed policy and (ii) a conditional distributed policy(Bent et al. Col. 8 lines 26-40 : The metadata access for modifications to files would interfere with namespace traversals since the metadata servers would be shared. In the above exemplary implementation, where four metadata servers are assigned to process file metadata and three metadata servers are assigned to process directory metadata, a policy is employed to hash the directory names in order to assign them to one of the three metadata servers).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Shankar et al. and Donnelly et al. to have the hashing is a consistent hashing operation performed based on a quantity of the plurality of MDSs.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Shankar et al. and Donnelly et al. and Bent et al. before him/her, to modify the system of combination of Shankar et al. and Donnelly et al. to include the hashing is a consistent hashing operation performed based on a quantity of the plurality of MDSs of Bent et al., since it is suggested by Bent et al. such that, the directory metadata servers (MDS) and file metadata servers provide metadata services for the file system and manage a metadata target (MDT) that stores the directory and file metadata (See Bent et al. Col. 4 lines 46-55).

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Shankar et al. United States Patent Publication No. 2014/0059094 in view of Donnelly et al. United State Patent Publication No. 2019/0213268 as applied to claims 1, 13, and 20  and further in view of Bills et al. United States Patent Publication No. 2002/0152195.

As per claim 14:
Shankar et al. as modified do not explicitly disclose for the new directory is at least one of a newly-created directory within the file system tree and a newly-loaded directory within the file system tree.  However, Bills et al. teach a system,
wherein the new directory is at least one of a newly-created directory within the file system tree and a newly-loaded directory within the file system tree(See Bills et al. Par. 54:  The journaling propagates to newly created objects throughout the hierarchical file system tree structure when the root directory is configured with the journaling attribute).  
Therefore, it would have been obvious to a person in the art before the effective file date to modify the method/system disclosed in combination of Shankar et al. and Donnelly et al. to have the new directory is at least one of a newly-created directory within the file system tree and a newly-loaded directory within the file system tree.  This modification would have been obvious because a person having ordinary skill in the art, having the teachings of combination of Shankar et al. and Donnelly et al. and Bills et al. before him/her, to modify the system of combination of Shankar et al. and Donnelly et al. to include the new directory is at least one of a newly-created directory within the file system tree and a newly-loaded directory within the file system tree of Bills et al., since it is suggested by Bills et al. such that, the system perform creating directory object, linking the new directory object to an existing directory object (See Bills et al. Par. 18).

Allowable Subject matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. Claim 16 is objected because depended to objected claim 15.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikkawa et al. United States Patent Publication No. 2006/0212531,
Anderson et al. United States Patent Publication No. 2006/0004765,
Fachan et al. United States Patent Publication No.2008/0059541,
Mayhew et al. United States Patent Publication No. 2013/0339466.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is (571)270-1005. The examiner can normally be reached on Monday – Friday 8:00 – 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157